EX 99.28(d)(16)(vi) Amendment to Amended and Restated Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Invesco Advisers, Inc. This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Invesco Advisers, Inc., a Delaware corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and the Sub-Adviser entered into an Amended and Restated Investment Sub-Advisory Agreement effective as of the 1st day of December, 2012, as amended effective May 30, 2013 and June 3, 2013 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of JNL Series Trust (“Trust”). Whereas, the parties have agreed to amend the following section of the Agreement: Section 3. “Management”. Whereas, the Sub-Adviser has agreed to replace Lazard Asset Management LLC as sub-adviser for the JNL/Lazard Mid Cap Equity Fund of the Trust, which will subsequently be renamed the JNL/Invesco Mid Cap Value Fund. Whereas, pursuant to this sub-adviser replacement, the Adviser and the Sub-Adviser have agreed to amend Schedule A and Schedule B of the Agreement to add the JNL/Invesco Mid Cap Value Fund, and to revise the current fee schedule for said fund. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. In Section 3. “Management”, delete the last sentence of the first paragraph (regarding Section 817(h)) and replace it with the following: Sub-Adviser, solely with respect to the assets of the Fund that are under its management pursuant to this Agreement, is responsible for compliance with the provisions of Section 817(h) of the Internal Revenue Code of 1986, as amended, applicable to the Fund. 2. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. 3. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 16, 2013, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 25th day of July 2013, effective September 16, 2013. Jackson National Asset Management, LLC Invesco Advisers, Inc. By: /s/ Mark D. Nerud By: /s/ Brian Thorp Name: Mark D. Nerud Name: Brian Thorp Title: President and CEO Title: Vice President Schedule A Dated September 16, 2013 Funds JNL/Invesco Global Real Estate Fund JNL/Invesco International Growth Fund JNL/Invesco Large Cap Growth Fund JNL/Invesco Mid Cap Value Fund JNL/Invesco Small Cap Growth Fund A-1 Schedule B Dated September 16, 2013 (Compensation) JNL/Invesco Global Real Estate Fund Average Daily Net Assets Annual Rate $0 to $50 Million 0.50% Amounts over $50 Million 0.45% JNL/Invesco International Growth Fund Average Daily Net Assets Annual Rate $0 to $250 Million 0.40% $250 to $750 Million 0.35% Amounts over $750 Million 0.30% JNL/Invesco Large Cap Growth Fund Average Daily Net Assets Annual Rate $0 to $150 Million 0.40%* Amounts over $150 Million 0.35% *For the purpose of calculating the sub-adviser fee for the JNL/Invesco Large Cap Growth Fund, assets must be combined with assets of the JNL/Invesco Global Real Estate Fund, the JNL/Invesco International Growth Fund, and the JNL/Invesco Small Cap Growth Fund.For combined net assets greater than $1 billion, the sub-adviser fee will be 0.35% on all assets of the JNL/Invesco Large Cap Growth Fund. JNL/Invesco Mid Cap Value Fund Average Daily Net Assets Annual Rate $0 to $250 Million 0.45% $250 to $500 Million 0.40% Amounts Over $500 Million 0.35% JNL/Invesco Small Cap Growth Fund Average Daily Net Assets Annual Rate All Assets 0.55%** ** For the purpose of calculating the sub-adviser fee for the JNL/Invesco Small Cap Growth Fund, assets must be combined with assets of the JNL/Invesco Global Real Estate Fund, the JNL/Invesco International Growth Fund, and the JNL/Invesco Large Cap Growth Fund, collectively.For combined net assets greater than $1 billion, the sub-adviser fee will be 0.55% on all net assets for the JNL/Invesco Small Cap Growth Fund. B-1
